Title: From James Madison to John Armstrong, 2 April 1805
From: Madison, James
To: Armstrong, John


Sir,
Department of State April 2d. 1805.
From the period when the misunderstandings between France and the United States encouraged the Agents and cruizers of the former in the year 1797 to fall upon the trade of the United States, till the capture of Curaçoá, this Island served as a station for Commissioning and fitting out privateers, for holding judicial proceedings over prizes, for selling them, and in short could scarcely be distinguished in any respect from a place under the avowed authority and Government of France. These circumstances are fully established by various documents lodged in this Department, part of which are inclosed as constituting the particular case of the ship Ann & Susan. The responsibility of the Batavian Government for the reparation of injuries sustained by the Citizens of the United States, where her territories and her citizens have been instrumental in producing them, rests upon a foundation very similar to the principles on which our claim upon Spain for captures &c of a mixed nature has been placed.
Notwithstanding this clear and valid cause for demanding compensation for the very extensive losses we have sustained, the disagreement with France and afterwards the other more important points we had to arrange with other powers have hitherto delayed a formal application to the Batavian Government. The President thinks it proper that this delay should no longer be protracted, and that you should propose to that Government, thro’ its public Minister at Paris to enter into an accommodation on the subject. In doing this you will endeavour to make the provision as extensive in its means of relief to the sufferers as possible, retaining in your view that tho’ by far the greatest cause of complaint arose at Curaçoa, it is very probable that similar scenes, tho’ less frequent and aggravated, were acted at St Martins, Surinam &c. That complaints were made of these predatory combinations between the Batavian and French Officers and Citizens against our commerce is certain; and hence no waver of the right of compensation can be inferred from silence or the lateness of the present measures.
You will observe in the memorial of the owners and masters of a number of American Captured vessels to the Governor and Council of Curaçao attached to the case of the Ann & Susan some very extraordinary imputations even against the Council itself which if hereafter verified would render very easy the explication of the indulgencies accorded to the Privateers. So far as inhabitants of the Batavian Republic, owing a permanent allegiance, were concerned in the depredations, the letter of the 19th Article of the Treaty with that republic has been violated, and with respect to any other description of inhabitants, the Spirit of that article must be considered as equally violated: in like manner the 5th article of the same Treaty ought to have operated to afford restitution in many other cases.
What is observed of the restitution decreed of a Dutch vessel by the Courts of the United States from persons pretending to have captured her under French authority, previously to the alliance between France and the Batavian Republic, took place at Charleston in the case of the Onzekeren, which may serve as a proof that we have voluntarily acted on the principle to which we now appeal. I have the honor to be &c
James Madison
